               Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 1 of 61



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 ALLSTATE INSURANCE COMPANY,
                                                                         Docket No.:
                                             Plaintiff,

                             -against-                                   COMPLAINT

 VITALITY PHYSICIANS GROUP PRACTICE P.C.,
 a/k/a VITALITY PSYCHIATRY GROUP, MITCHELL
 CABISUDO, SEAN CAVANAUGH, PATRICIA
 MURPHY, JANE DOE, a fictitious name, SARAH
 PERLIK, JESSICA SCHAEFER, and DANIELLE
 SEMISA,

                                             Defendants.

 --------------------------------------------------------------------X

           Plaintiff, Allstate Insurance Company (“Allstate”), by and through its attorneys, Lewis

Johs Avallone Aviles, LLP, upon information and belief states as follows:

                                          NATURE OF ACTION

      1.          This is a declaratory judgment action. Allstate seeks a declaration that it has no

obligation to provide coverage to Vitality Physicians Group Practice, P.C. a/k/a Vitality Psychiatry

Group (hereinafter “Vitality”), Mitchell Cabisudo or Sean Cavanaugh with respect to claims

regarding the alleged sexual harassment, abuse and malpractice committed by Sean Cavanaugh as

an employee of Vitality.

      2.          Allstate is also seeking a declaration that it has no obligation to defend or indemnify

Vitality, Mitchell Cabisudo or Sean Cavanaugh in actions brought by Jane Doe, Sarah Perlik,

Jessica Schaefer and Danielle Semisa against them for these alleged acts.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 2 of 61



                                        THE PARTIES

     3.        At all times hereinafter mentioned, Allstate Insurance Company, was and is an

insurance company duly organized and existing under and by virtue of the laws of the State of

Illinois and is duly authorized to issue policies of insurance within the State of New York,

including the businessowners’ and commercial umbrella liability policies at issue herein.

     4.        At all times hereinafter mentioned, Defendant, Vitality Physicians Group Practice,

P.C. a/k/a Vitality Psychiatry Group, was and is a medical practice licensed to do business in the

State of New York.

     5.        At all times hereinafter mentioned, Defendant, Mitchell Cabisudo, was a natural

person over the age of eighteen (18) years, residing in the State of New York.

     6.        At all times hereinafter mentioned, Defendant, Sean Cavanaugh, was a natural

person over the age of eighteen (18) years, residing in the State of New York.

     7.        At all times hereinafter mentioned, Defendant, Patricia Murphy, was and is a

natural person over the age of eighteen (18) years, residing in the State of New York.

     8.        At all times hereinafter mentioned, Defendant, Jane Doe, was a fictitious name for

the Plaintiff in the underlying action entitled Jane Doe, a fictious name v. Vitality Physicians

Group Practice, P.C. a/k/a Vitality Psychiatric Group, Mitchell Cabisudo, and Sean Cavanaugh

brought in the Supreme Court of Orange County, under index number EF000913/2020.

     9.        At all times hereinafter mentioned, Defendant, Jane Doe, was a natural person over

the age of eighteen (18) years, residing in the State of New York.

     10.       At all times hereinafter mentioned, Defendant, Sarah Perlik, was a natural person

over the age of eighteen (18) years, residing in the State of New York.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 3 of 61



     11.       At all times hereinafter mentioned, Defendant, Jessica Schaefer, was a natural

person over the age of eighteen (18) years, residing in the State of New York.

     12.       At all times hereinafter mentioned, Defendant, Danielle Semisa, was a natural

person over the age of eighteen (18) years, residing in the State of New York.

                                 JURISDICTION AND VENUE

     13.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1332 as Plaintiff is a citizen of Illinois, Defendants are citizens of New York and the amount in

controversy is in excess of $75,000.00 exclusive of interest and costs.

     14.       Venue of this action in this Court is proper pursuant to 28 U.S.C. §1391(10 as

Defendants reside in this District.

                      THE ALLSTATE BUSINESSOWNERS’ POLICY

     15.       Allstate issued a Businessowners Policy to Vitality Physicians Group Practice P.C.

with policy number ending in 7849. A copy of the Allstate Businessowners’ policy is annexed

hereto as Exhibit “A.”

     16.       The Allstate Businessowners’ Policy was in full force and effect at all times

mentioned herein.

     17.       The Allstate Businessowners’ Policy includes Businessowners’ Coverage Form

(Form BP 00 03 01 06), which contains the following pertinent language:

       A. Coverages
          1. Business Liability
             a. We will pay those sums that the insured
                becomes legally obligated to pay as dam-
                ages because of “bodily injury”, “property
                damage” or “personal and advertising injury”
                to which this insurance applies. We will have
                the right and duty to defend the insured
                against any “suit” seeking those damages.
                However, we will have no duty to defend the
    Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 4 of 61



          insured against any “suit” seeking damages
          for “bodily injury”, “property damage” or
          “personal and advertising injury” to which
          this insurance does not apply. We may at
          our discretion, investigate any “occurrence”
          and settle any claim or “suit” that may result.
              *       *      *

B. Exclusions
   1. Applicable to Business Liability Coverage
      This insurance does not apply to:

      a. Expected Or Intended Injury
         “Bodily injury” or “property damage” ex-
         pected or intended from the standpoint of
         the insured. This exclusion does not apply
         to “bodily injury” resulting from the use of
         reasonable force to protect persons or
         property.


      j. Professional Services
         “Bodily injury”, “property damage” or “per-
         sonal and advertising injury” caused by the
         rendering or failure to render any profes-
         sional service. This includes but is not lim-
         ited to:
         (1) Legal, accounting or advertising services;
         (2) Preparing, approving, or failing to pre-
             pare or approve maps, drawings, opin-
             ions, reports, surveys, change orders,
             designs or specifications;
         (3) Supervisory, inspection or engineering
             services;
         (4) Medical, surgical, dental, x-ray or nursing
             services treatment, advice or instruction;
         (5) Any health or therapeutic service treat-
             ment, advice or instruction;
         (6) Any service, treatment, advice or instruct-
             tion for the purpose of appearance or
             skin enhancement, hair removal or re-
             placement or personal grooming;
         (7) Optometry or optical or hearing aid ser-
             vices including the prescribing, prepara-
             tion, fitting, demonstration or distribution
             of ophthalmic lenses and similar products
     Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 5 of 61



               or hearing aid devices;
           (8) Body piercing services; and
           (9) Services in the practice of pharmacy.

                      *      *       *

C. Who Is An Insured
   1. If you are designated in the Declarations as:

       d. An organization other than a partnership,
          joint venture or limited liability company, you
          are an insured. Your “executive officers” and
          directors are insureds, but only with respect
          to their duties as your officers or directors.
          Your stockholders are also insureds, but
          only with respect to their liability as stock-
          holders.

   2. Each of the following is also an insured:
      a. Your “volunteer workers” only while perform-
         ing duties related to the conduct of your
         business, or your “employees”, other than ei-
         ther your “executive officers” (if you are an
         organization other than a partnership, joint
         venture or limited liability company) or your
         managers (if you are a limited liability com-
         pany), but only for acts within the scope of
         their employment by you or while performing
         duties related to the conduct of your busi-
         ness.

              *       *      *

F. Liability And Medical Expenses Definitions

   3. “Bodily injury” means bodily injury, sickness or
      disease sustained by a person, including death
      resulting from any of these at any time.

                      *      *       *

   13. “Occurrence” means an accident, including
       continuous or repeated exposure to substan-
       tially the same general harmful conditions.

   14. “Personal and advertising injury” means injury,
               Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 6 of 61



                 including consequential “bodily injury” arising
                 out of one or more of the following offenses:
                 a. False arrest, detention or imprisonment;
                 b. Malicious prosecution;
                 c. The wrongful eviction from, wrongful entry
                     into, or invasion of the right of private occu-
                     pancy of a room, dwelling or premises that a
                     person occupies, committed by or on behalf
                     of its owner, landlord or lessor;
                 d. Oral or written publication, in any manner, of
                     material that slanders or libels a person or
                     organization or disparages a person’s or-
                     ganization’s goods, products or services;
                 e. Oral or written publication, in any manner, of
                     material that violates a person’s right of pri-
                     vacy;
                 f. The use of another’s advertising idea in your
                     “advertisement”; or
                 g. Infringing upon another’s copyright, trade
                     dress or slogan in your “advertisement”.

              17. “Property damage” means:
                  a. Physical injury to tangible property, includ-
                     ing all resulting loss of use of that property.
                     All such loss of use shall be deemed to oc-
                     cur at the time of the physical injury that
                     caused it; or
                  b. Loss of use of tangible property that is not
                     physically injured. All such loss of use shall
                     be deemed to occur at the time of the “oc-
                     currence” that caused it.

                 For the purposes of this insurance, electronic
                 data is not tangible property.

                 As used in this definition, electronic date means
                 information, facts or programs stored as, cre-
                 ated or used on, or transmitted to or from com-
                 puter software, hard or floppy disks, CD-ROMs,
                 tapes, drives, cells, data processing devices or
                 any other media which are used with electroni-
                 cally controlled equipment.

                                 *       *      *
See, Ex. A.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 7 of 61



     18.       The Allstate Businessowners’ Policy also contains an Abuse or Molestation

Exclusion Endorsement (Form BP 04 39 07 02). This Endorsement provides the following:

       This insurance does not apply to “bodily injury”,
       “property damage” or “personal and advertising
       injury” arising out of:

               (a) The actual or threatened abuse or molestation
                   by anyone of any person while in the care,
                   custody or control of any insured, or
               (b) The negligent:
                   a.     Employment;
                   b.     Investigation;
                   c.     Supervision;
                   d.     Reporting to the proper authorities, or
                          failure to so report; or
                   e.     Retention;

                  of a person for whom any insured is or ever
                  was legally responsible and whose conduct
                  would be excluded by (a) above.

                              *      *       *
See, Ex. A.

                 THE COMMERCIAL UMBRELLA LIABILITY POLICY

     19.       Allstate issued a Commercial Umbrella Liability Policy to Vitality Physicians

Group Practice, PC with policy number ending in 7854. A copy of the Commercial Umbrella

Liability Policy is annexed hereto as Exhibit “B.”

     20.       The Allstate Commercial Umbrella Liability Policy was in full force and effect at

all times mentioned herein.

     21.       The Allstate Commercial Umbrella Liability Policy includes the following

pertinent language:

       COVERAGE A – BODILY INJURY AND PROPERTY
       DAMAGE LIABILITY

       1. Insuring Agreement
    Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 8 of 61



   a. We will pay on behalf of the insured the
      “ultimate net loss” in excess of the “retained
      limit” to which this insurance applies. We
      will have the right and duty to defend the
      insured against any “suit” seeking damages for
      such “bodily injury” or “property damage” when
      the “underlying insurance” does not provide
      coverage or the limits of “underlying insurance”
      have been exhausted. When we have no duty
      to defend, we will have the right to defend, or
      to participate in the defense of, the insured
      against any other “suit” seeking damages to
      which this insurance may apply. However, we
      will have no duty to defend the insured against
      any “suit” seeking damages for “bodily injury” or
      “property damage” to which this insurance
      does not apply. At our discretion, we may
      investigate any “occurrence” that may involve
      this insurance and settle any resultant claim or
      “suit” for which we have the duty to defend.
      But:
      (1) The amount we will pay for the “ultimate net
          loss” is limited as described in Section III –
          Limits of insurance; and
      (2) Our right and duty to defend ends when we
          have used up the applicable limit of
          insurance in the payment of judgments or
          settlements under Coverages A or B.

       *      *      *

2. Exclusions
   This insurance does not apply to:
   a. Expected or Intended Injury
      “Bodily injury” or “property damage” expected
      or intended from the standpoint of the insured.
      This exclusion does not apply to “bodily injury”
      resulting from the use of reasonable force to
      protect persons or property.

   s. Professional Services
      “Bodily injury” or “property damage” due to
      the rendering of or failure to render any
      professional service. This includes but is not
      limited to:
     Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 9 of 61



       (5)     Medical, surgical, dental, X-ray or nursing
               services treatment, advise or instruction.

       (6)     Any health or therapeutic service treatment,
               advice or instruction;

       *       *       *

SECTION II – WHO IS AN INSURED
1. Except for liability arising out of the ownership,
   maintenance or use of “covered autos”:
   a. If you are designated in the Declarations as:
      (4) An organization other than a partnership,
          joint venture or limited liability company,
          you are an insured. Your “executive
          officers” and directors are insureds, but
          only with respect to their duties as your
          officers or directors. Your stockholders are
          also insureds, but only with respect to their
          liability as stockholders.
   b. Each of the following is also an insured:
      (1) Your “volunteer workers’ only while
          performing duties related to the conduct of
          your business, or your “employees”, other
          than either your “executive officers” (if you
          are an organization other than a
          partnership, joint venture or limited liability
          company) or your managers (if you are a
          limited liability company), but only for acts
          within the scope of their employment by
          you or while performing duties related to
          the conduct of your business.

       *       *       *

SECTION V – DEFINITIONS

3. “Bodily injury” means bodily injury, disability,
   sickness or disease sustained by a person,
   including death resulting from any of these at any
   time. “Bodily injury” includes mental anguish or
   other mental injury resulting from “bodily injury”.

13. “Occurrence” means an accident, including
    continuous or repeated exposure to substantially
    the same general harmful conditions.
    Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 10 of 61




14. “Personal and advertising injury” means injury,
    including consequential “bodily injury”, arising out
    of one or more of the following offenses:
    a. False arrest, detention or imprisonment;
    b. Malicious prosecution;
    c. The wrongful eviction from, wrongful entry
        into, or invasion of the right of private
        occupancy of a room, dwelling or premises that
        a person occupies, committed by or on behalf
        of its owner, landlord or lessor;
    d. Oral or written publication, in any manner, of
        material that slanders or libels a person or
        organization or disparages a person’s or
        organization’s goods, products or services;
    e. Oral or written publication, in any manner, of
        material that violates a person’s right of
        privacy;
    f. The use of another’s advertising idea in your
        “advertisement”; or
    g. Infringing upon another’s copyright, trade dress
        or slogan in your “advertisement”.

18. “Property damage” means:
    a. Physical injury to tangible property, including
       all resulting loss of use of that property. All
       such loss of use shall be deemed to occur at
       the time of the physical injury that caused it; or
    b. Loss of use of tangible property that is not
       physically injured. All such loss of use shall be
       deemed to occur at the time of the “occurrence”
       that caused it.

   With respect to the ownership, maintenance or use
   of “covered autos”, property damage also includes
   “pollution cost or expense”, but only to the extent
   that coverage exists under the “underlying
   insurance” or would have existed but for the
   exhaustion of the underlying limits.

   For the purposes of this insurance, with respect to
   other than the ownership, maintenance or use of
   “covered autos”, electronic data is not tangible
   property.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 11 of 61



              As used in this definition, electronic data means
              information, facts or programs stored as or on,
              created or used on, or transmitted to or from
              computer software (including systems and
              applications software), hard or floppy disks, CD-
              ROMs, tapes, drives, cells, data processing
              devices or any other media which are used with
              electronically controlled equipment.

                 *       *      *
See, Ex. B.

     22.         The Allstate Commercial Umbrella Liability Policy also includes an Abuse or

Molestation Exclusion Endorsement (Form CU 21 12 09 00). This Endorsement provides the

following:

       This insurance does not apply to “bodily injury”,
       “property damage” or “personal and advertising injury”
       arising out of:

                 1. The actual or threatened abuse or molestation by
                    anyone of any person while in the care, custody or
                    control of any insured, or

                 2. The negligent:
                    f.     Employment;
                    g.     Investigation;
                    h.     Supervision;
                    i.     Reporting to the proper authorities, or failure to
                           so report; or
                    j.     Retention;

                     of a person for whom any insured is or ever was
                     legally responsible and whose conduct would be
                     excluded by Paragraph 1. above.

                                *       *      *
See, Ex. B.
                                     BACKGROUND FACTS

     23.         The instant action arises out of a series of claims brought by former patients of

Defendants, Vitality, Mitchell Cabisudo and Sean Cavanaugh. Dr. Mitchell Cabisudo is the
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 12 of 61



principal doctor at Vitality and Sean Cavanaugh is a physicians’ assistant who was employed at

Vitality at all times relevant to this action.

      A.        The Patricia Murphy Claim

      24.       The first notice Allstate received of a claim was from Defendant, Patricia Murphy.

      25.       The claim alleged that while Patricia Murphy was a patient of Vitality and Sean

Cavanaugh specifically, Mr. Cavanaugh began sending her inappropriate and sexually explicit text

messages.

      26.       The text messages sent by Mr. Cavanaugh to Patricia Murphy included nude

photographs of Mr. Cavanaugh and propositions for sex.

      27.       Allstate denied and disclaimed coverage for Patricia Murphy’s claims under the

Businessowners’ and Umbrella policies. True and accurate copies of the denial/disclaimers is

annexed hereto as Exhibit “C.”

        B. The Jane Doe Litigation

      28.       Jane Doe, a fictitious name used to preserve the privacy of the Plaintiff, commenced

a lawsuit against Vitality, Mitchell Cabisudo and Sean Cavanaugh in the Supreme Court of Orange

County under index number EF000913/2020 (hereinafter “Doe Action”) seeking recovery for

damages she allegedly sustained while a patient of Defendants and in particular Sean Cavanaugh.

A copy of the Summons and Complaint in the Doe Action is annexed hereto as Exhibit “D.”

      29.       The Complaint in the Doe Action alleges that Sean Cavanaugh was a licensed

Physicians’ Assistant employed by Vitality and provided psychiatric and psychological care to

patients as part of is employment. See, Ex. D.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 13 of 61



     30.       The Complaint in the Doe Action further alleges that Jane Doe was a patient at

Vitality from August 2018 through July 2019 and during that time received psychological care

from Sean Cavanaugh and Dr. Cabisudo. See, Ex. D.

     31.       The Complaint further alleges that Sean Cavanaugh diagnosed Jane Doe with

bipolar disorder when there was no scientific basis for this diagnosis and no other medical provider

had diagnosed her with bipolar disorder. See, Ex. D.

     32.       The Complaint further alleges that every time Sean Cavanaugh saw Jane Doe at his

office, he measured her heart rate using a stethoscope and that there was no medical or psychiatric

need for him to do so. See, Ex. D.

     33.       According to the Complaint, each time he checked her heart rate with a stethoscope

he required Jane Doe to raise her shirt to the bottom of her bra and alleges that there was no medical

or psychological need for him to do so. See, Ex. D.

     34.       The Complaint further alleges that while checking her heart rate with a stethoscope,

Sean Cavanaugh placed the hand holding the stethoscope underneath her bra and onto her breast

and placed his other hand on her breast over her bra, cupping her breast. See, Ex. D.

     35.       The Complaint further alleges that Sean Cavanaugh performed these acts for his

own sexual gratification and that Plaintiff was incapable of consenting to the touching because of

mental incapacitation. See, Ex. D.

     36.       The Complaint further alleges that Vitality and Dr. Cabisudo hired Sean Cavanaugh

as a physicians’ assistant and knew or should have known that Sean Cavanaugh had a propensity

for engaging in inappropriate sexual behavior with female patients. See, Ex. D.

     37.       The Complaint also alleges that Vitality and Dr. Cabisudo negligently hired Sean

Cavanaugh. See, Ex. D.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 14 of 61



     38.        The Complaint further alleges that Vitality and Dr. Cabisudo were negligent in

retaining and failing to investigate complaints after they came to know or should have known after

hiring Sean Cavanaugh that he was inappropriately touching the breasts of female patients while

purporting to measure their heart rates and that he was sending nude pictures of himself via cell

phone to at least one of his patients. See, Ex D.

     39.        The Complaint further alleges that due to the negligence of Vitality and Dr.

Cabisudo with respect to Sean Cavanaugh, Plaintiff suffered physical and emotional distress and

economic loss. See, Ex. D.

     40.        In its second cause of action, the Complaint alleges that Dr. Cabisudo was negligent

in supervising the conduct of Sean Cavanaugh in breach of his professional responsibilities and

New York law and that this negligence caused Plaintiff to sustain physical and emotional distress.

See, Ex. D.

     41.        In the first cause of action against Sean Cavanaugh, Plaintiff alleges that Sean

Cavanaugh’s actions constituted a sexual offense under the Penal law and battery, which caused

Plaintiff physical and emotional distress and economic loss. See, Ex. D.

     42.        In the second cause of action against Sean Cavanaugh, Plaintiff alleges that the

actions of Sean Cavanaugh amount to gross negligence, which caused her physical and emotional

distress and economic loss. See, Ex. D.

     43.        Jane Doe is seeking compensatory damages, punitive damages, costs and

disbursements. See, Ex. D.

     44.        Allstate has been providing a defense to Vitality and Dr. Cabisudo in the Doe

Action under the Businessowners’ policy issued to Vitality but has denied any obligation to

indemnify them because coverage is barred by the professional services and abuse and molestation
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 15 of 61



exclusions in the policy. A copy of the denial and disclaimer under the Businessowners’ policy is

annexed hereto as Exhibit “E.”

     45.       Allstate has denied any obligation to defend or indemnify Sean Cavanaugh under

the Allstate Businessowners’ policy because he is not an insured person since he was acting outside

the scope of is employment by abusing and harassing the Plaintiff. Further, coverage is barred by

the intentional acts, professional services and abuse and molestation exclusions. See, Ex. E.

     46.       Allstate has also denied coverage to Vitality, Dr. Cabisudo and Sean Cavanaugh

under the Umbrella Policy for the same reasons. A copy of the denial/disclaimer under the

umbrella policy is annexed hereto as Exhibit “F.”

     47.       Allstate is now seeking a declaration that there is no coverage under the Allstate

Businessowners’ and Commercial Umbrella Liability Policies for the defense and indemnification

of Vitality, Dr. Cabisudo and Sean Cavanaugh in the Doe Action.

     48.       Allstate is also seeking a declaration that it’s assigned counsel may withdraw from

its representation of Vitality and Dr. Cabisudo in the Doe Action.

         C. The Sarah Perlik Litigation

     49.       Sarah Perlik initiated a lawsuit against Sean Cavanaugh and Vitality Physicians

Group Practice, M.D., P.C. a/k/a Vitality Psychiatry Group Practice in the Supreme Court of Ulster

County under Index Number 983/2020EF (hereinafter “Perlik Action”) seeking recovery for

damages she allegedly sustained while a patient of Defendants and in particular Sean Cavanaugh.

A copy of the Summons and Complaint in the Perlik Action is annexed hereto as Exhibit “G.”

     50.       The Complaint in the Perlik Action alleges that on or about April 11, 2019, Plaintiff

was a patient of Vitality, where Sean Cavanaugh was employed as a physicians’ assistant. See,

Ex. G.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 16 of 61



     51.        The Complaint further alleges that Sean Cavanaugh touched the plaintiff in an

inappropriate and unprofessional manner, violating the standard of care required of physicians’

assistants, causing harm to the plaintiff. See, Ex. G.

     52.        The Complaint further alleges that Vitality supervised Sean Cavanaugh. See, Ex.

G.

     53.        The first cause of action alleges that Sean Cavanaugh is guilty of sexual

misconduct, assault and battery, which caused physician and psychological injuries to the Plaintiff.

See, Ex. G.

     54.        The second cause of action alleges that Sean Cavanaugh failed to provide

psychiatric treatment in accordance with the standard of care required of physicians’ assistance,

causing injury and damage to the Plaintiff. See, Ex. G.

     55.        The third cause of action alleges that Vitality failed to supervise or were negligent

in supervising Sean Cavanaugh, failing to provide care within the standard of care required for a

psychiatric group, resulting in injury to the Plaintiff. See, Ex. G.

     56.        Allstate has denied and disclaimed coverage under both the Businessowners’ and

Commercial Umbrella policies issued to Vitality for the defense and indemnification of Vitality

and Sean Cavanaugh in the Perlik Action. A copy of the denial/disclaimer that was issued is

annexed hereto as Exhibit “H.”

     57.        Allstate is now seeking a declaration that there is no coverage under the Allstate

Businessowners’ and Commercial Umbrella Liability Policies for the defense and indemnification

of Vitality and Sean Cavanaugh in the Perlik Action.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 17 of 61



        D. The Schaefer Litigation

      58.       Jessica Schaefer initiated a lawsuit against Sean Cavanaugh, PA, Mitchell

Cabisudo, MD, and Vitality Psychiatry Group Practice in the Supreme Court of Orange County

under Index Number 002101/2020EF (hereinafter “Schaefer Action”) seeking recovery for

damages she allegedly sustained while a patient of Defendants and in particular Sean Cavanaugh.

A copy of the Summons and Complaint in the Schaefer Action is annexed hereto as Exhibit “I.”

      59.       The Complaint in the Schaefer action alleges that Sean Cavanaugh was a

physicians’ assistant employed by Vitality and that Mitchell Cabisudo was the owner of Vitality.

See, Ex. I.

      60.       The Complaint further alleges that Dr. Cabisudo and Vitality are vicariously liable

for the actions of Sean Cavanaugh done in the course of his employment. See, Ex. I.

      61.       The Complaint goes on to allege that the Defendants all held themselves out to be

competent and experiences in their professions, with expertise in the treatment of patients who are

suffering from emotional trauma or psychiatric disorders. See, Ex. I.

      62.       The Complaint further alleges that on or about January 26, 2019 the Plaintiff

became a patient of the Defendants for treatment of her anxiety, depression and emotional

disorders, in reliance on their representations regarding their expertise. See, Ex. I.

      63.       The Complaint further alleges that while Plaintiff was receiving treatment at

Vitality, Sean Cavanaugh improperly performed a physical examination of her, which included

reaching under Plaintiff’s blouse and fondling her breasts. See, Ex. I.

      64.       The Complaint further alleges that the Defendants were negligent and deviated

from the accepted standard of medical care, causing psychiatric and emotional injuries to the

Plaintiff. See, Ex. I.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 18 of 61



     65.        The Complaint also alleges that the Defendants deviated from the accepted

standard of care by failing to properly conduct a physical examination, failing to provide gowns

for physical examinations, failing to demonstrate appropriate sensitivity to the Plaintiff,

performing unnecessary physical examinations, failing to provide adequate procedures for

reporting improper or abusive treatment and other vicarious and active negligence. See, Ex. I.

     66.       The Complaint alleges that because of this negligence, Plaintiff has been

diminished in her quality of life, suffered from anxiety, depression, social withdrawal, and

exacerbation of previous psychological conditions. See, Ex. I.

     67.       The Complaint also alleges a second cause of action which alleges liability under a

theory of res ipsa loquitor. See, Ex. I.

     68.       Plaintiff is seeking compensatory damages, punitive damages, costs and

disbursements. See, Ex. I.

     69.       Allstate has denied and disclaimed coverage under both the Businessowners’ and

Commercial Umbrella policies issued to Vitality for the defense and indemnification of Vitality,

Dr. Cabisudo, and Sean Cavanaugh in the Schaefer Action. A copy of the denial/disclaimer that

was issued is annexed hereto as Exhibit “J.”

     70.       Allstate is now seeking a declaration that there is no coverage under the Allstate

Businessowners’ and Commercial Umbrella Liability Policies for the defense and indemnification

of Vitality and Sean Cavanaugh in the Schaefer Action.

       E. The Semisa Litigation

     71.       Danielle Semisa initiated a lawsuit against Sean Cavanaugh, PA, Mitchell

Cabisudo, MD, and Vitality Psychiatry Group Practice in the Supreme Court of Orange County

under Index Number 001135/2020EF (hereinafter “Semisa Action”) seeking recovery for damages
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 19 of 61



she allegedly sustained while a patient of Defendants and in particular Sean Cavanaugh. A copy

of the Summons and Complaint in the Semisa Action is annexed hereto as Exhibit “K.”

     72.        The Complaint in the Schaefer action alleges that Sean Cavanaugh was a

physicians’ assistant employed by Vitality and that Mitchell Cabisudo was the owner of Vitality.

See, Ex. K.

     73.        The Complaint further alleges that Dr. Cabisudo and Vitality are vicariously liable

for the actions of Sean Cavanaugh done in the course of his employment. See, Ex. K.

     74.        The Complaint goes on to allege that the Defendants all held themselves out to be

competent and experiences in their professions, with expertise in the treatment of patients who are

suffering from emotional trauma or psychiatric disorders. See, Ex. K.

     75.        The Complaint further alleges that on or about February 2019 the Plaintiff became

a patient of the Defendants for treatment of her anxiety, depression and emotional disorders, in

reliance on their representations regarding their expertise. See, Ex. K.

     76.        The Complaint further alleges that while Plaintiff was receiving treatment at

Vitality, Sean Cavanaugh improperly performed a physical examination of her, which included

reaching under Plaintiff’s blouse and fondling her breasts. See, Ex. K.

     77.        The Complaint further alleges that the Defendants were negligent and deviated

from the accepted standard of medical care, causing psychiatric and emotional injuries to the

Plaintiff. See, Ex. K.

     78.         The Complaint also alleges that the Defendants deviated from the accepted

standard of care by failing to properly conduct a physical examination, failing to provide gowns

for physical examinations, failing to demonstrate appropriate sensitivity to the Plaintiff,
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 20 of 61



performing unnecessary physical examinations, failing to provide adequate procedures for

reporting improper or abusive treatment and other vicarious and active negligence. See, Ex. K.

     79.       The Complaint alleges that because of this negligence, Plaintiff has been

diminished in her quality of life, suffered from anxiety, depression, social withdrawal, and

exacerbation of previous psychological conditions. See, Ex. K.

     80.       The Complaint also alleges a second cause of action which alleges liability under a

theory of res ipsa loquitor. See, Ex. K.

     81.       The third cause of action in the Complaint is against Sean Cavanaugh and alleges

that he intentionally made unlawful contact with the Plaintiff, which was without medical cause

or purpose. See, Ex. K.

     82.       The third cause of action further alleges that this contact constitutes battery upon

the Plaintiff. See, Ex. K.

     83.       Plaintiff is seeking compensatory damages, punitive damages, costs and

disbursements. See, Ex. K.

     84.       Allstate denied and disclaimed any obligation to defend or indemnify Vitality, Dr.

Cabisudo or Sean Cavanaugh in the Semisa action under the Businessowners’ and Umbrella

policies. True and accurate copies of the denial/disclaimers is annexed hereto as Exhibit “L.”

     85.       Allstate is now seeking a declaration that there is no coverage under the Allstate

Businessowners’ and Commercial Umbrella Liability Policies for the defense and indemnification

of Vitality and Sean Cavanaugh in the Semisa Action.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 21 of 61



                         AS AND FOR A FIRST CAUSE OF ACTION

    (No Coverage under the Businessowners Policy for Sean Cavanaugh for the Patricia
                                    Murphy Claim)

      86.       Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

      87.       The Allstate Businessowners Policy only provides coverage for the liability of

insured persons for bodily injury or property damage to which the insurance applies.

      88.       An employee is only considered to be an “insured” for acts within the scope of his

or her employment with the named insured or while performing duties related to the conduct of

the named insured’s business.

      89.       The claims made by Patricia Murphy against Sean Cavanaugh consist of acts that

were outside the scope of Sean Cavanaugh’s employment and were not part of his duties related

to the conduct of Vitality’s business.

      90.       Sean Cavanaugh does not qualify as an “Insured” as that term is defined in the

Allstate Businessowners’ Policy.

      91.       Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate policy.

      92.       Additionally, the Allstate Businessowners’ Policy contains an exclusion for bodily

injury or property damage arising out of the intentional acts of an insured.

      93.       All of the claims made by Patricia Murphy against Sean Cavanaugh were for

intentional acts.

      94.       The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 22 of 61



     95.        To the extent that it is alleged that Sean Cavanaugh failed to render professional

services to Patricia Murphy, coverage for the Patricia Murphy Claim is barred by the professional

services exclusion.

     96.        The Businessowners policy also bars coverage for bodily injury or property damage

arising out of the abuse or molestation of any person while in the care, custody or control of any

insured.

     97.        At the time of the incidents alleged in the claim, Patricia Murphy was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, was in their care, custody

or control.

     98.        Even if Sean Cavanaugh were an insured person under the Businessowners’ policy

coverage for him would be barred by the exclusion for abuse or molestation.

     99.        The claims of Patricia Murphy are outside the scope of coverage and/or excluded

under the Allstate Businessowners’ Policy.

     100.       Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Businessowners’ Policy.

     101.       Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the claims made by Patricia Murphy against Sean Cavanaugh.

                         AS AND FOR A SECOND CAUSE OF ACTION

       (No Coverage under the Commercial Umbrella Policy for Sean Cavanaugh for the
                                 Patricia Murphy Claim)


     102.       Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 23 of 61



     103.       The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage for which the insurance applies.

     104.       The claims made by Patricia Murphy allege emotional and psychological injuries.

     105.       In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

     106.       Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate Commercial Umbrella Policy.

     107.       The injuries claimed by Patricia Murphy do not constitute bodily injury or an

occurrence, as those terms are defined in the Allstate Commercial Umbrella Policy.

     108.       Additionally, the Allstate Commercial Umbrella Policy only provides coverage for

the liability of an insured person.

     109.       Under the Allstate Commercial Umbrella Policy, an employee of the named insured

is only considered an “insured” for acts within the scope of his or her employment with the insured

or while performing duties related to the conduct of the named insured’s business.

     110.       None of the actions of Sean Cavanaugh claimed by Patricia Murphy were within

the scope of his employment or were part of his duties related to Vitality’s business.

     111.       Sean Cavanaugh does not qualify as an insured under the Allstate Commercial

Umbrella Policy.

     112.       The Allstate Commercial Umbrella Policy bars coverage for the intentional acts of

an insured.

     113.       All of the acts claimed by Patricia Murphy to have been committed by Sean

Cavanaugh were intentional.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 24 of 61



     114.       Even if Sean Cavanaugh were an insured under the Allstate Commercial Umbrella

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

     115.       The Allstate Commercial Umbrella Policy also bars coverage for bodily injury

arising out of the failure to provide professional services.

     116.       To the extent that it is alleged that Sean Cavanaugh failed to render professional

services to Patricia Murphy, coverage for the Patricia Murphy Action is barred by the professional

services exclusion.

     117.       The Allstate Commercial Umbrella Policy also bars coverage for bodily injury or

property damage arising out of the abuse or molestation of any person while in the care, custody

or control of any insured.

     118.       At the time of the incidents in the Complaint, Patricia Murphy was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, was in their care, custody

or control.

     119.       Even if Sean Cavanaugh were an insured person under the Allstate Commercial

Umbrella Policy coverage for him would be barred by the exclusion for abuse or molestation.

     120.       The claims of Patricia Murphy are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy.

     121.       Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Commercial Umbrella Policy.

     122.       Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the claims made by Patricia Murphy against Sean Cavanaugh.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 25 of 61



                            AS AND FOR A THIRD CAUSE OF ACTION

     (No Coverage under the Businessowners’ Policy for Vitality or Mitchell Cabisudo for
                               the Patricia Murphy Claim)


     123.         Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

     124.         Patricia Murphy claims that Vitality and Mitchell Cabisudo are liable for the actions

of Sean Cavanaugh, since they hired, retained, supervised him.

     125.         To the extent that the alleged actions of Sean Cavanaugh were within the scope of

his employment, there is no coverage available for Vitality and Mitchell Cabisudo under the

Allstate Businessowners’ Policy.

     126.         The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

     127.         To the extent that it is alleged that Vitality or Mitchell Cabisudo failed to render

professional services to Patricia Murphy, coverage for the Patricia Murphy Action is barred by the

professional services exclusion.

     128.         The Businessowners’ policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

     129.         The Businessowners’ policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

     130.         At the time of the incidents Patricia Murphy was Sean Cavanaugh’s, Vitality and/or

Mitchell Cabisudo’s patient and as such, in their care, custody or control.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 26 of 61



     131.      The Businessowners’ policy therefore bars coverage for the claims of abuse or

molestation.

     132.      The claims of Patricia Murphy are outside the scope of coverage and/or excluded

under the Allstate Businessowners’ Policy.

     133.      Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Businessowners’ Policy.

     134.      Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the claims made by Patricia Murphy against Vitality and

Mitchell Cabisudo.

                         AS AND FOR A FOURTH CAUSE OF ACTION

    (No Coverage under the Commercial Umbrella Policy for Vitality or Mitchell Cabisudo
                             for the Patricia Murphy Claim)


     135.      Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

     136.      The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage to which the coverage applies.

     137.      The claims made by Patricia Murphy allege emotional and psychological injuries.

     138.      In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

     139.      The injuries claimed by Patricia Murphy do not constitute bodily injury or property

damage as those terms are defined in the Allstate Commercial Umbrella Policy.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 27 of 61



     140.         The Allstate Commercial Umbrella Policy also bars coverage for bodily injury

arising out of the failure to provide professional services.

     141.         To the extent that it is alleged that Sean Cavanaugh, Vitality or Mitchell Cabisudo

failed to provide professional services to Patricia Murphy, coverage for the Patricia Murphy Claim

is barred by the professional services exclusion.

     142.         The Commercial Umbrella policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

     143.         The Commercial Umbrella policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

     144.         At the time of the incidents Patricia Murphy was Sean Cavanaugh’s, Vitality and/or

Mitchell Cabisudo’s patient and as such, in their care, custody or control.

     145.         The Allstate Commercial Umbrella Policy therefore excludes coverage for the

claims of abuse or molestation.

     146.         The claims of Patricia Murphy are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy

     147.         The claims of Patricia Murphy are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy.

     148.         Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Commercial Umbrella Policy.

     149.         Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 28 of 61



obligation to provide coverage for the claims made by Patricia Murphy against Vitality and

Mitchell Cabisudo.

                         AS AND FOR A FIFTH CAUSE OF ACTION

     (No Coverage under the Businessowners’ Policy for Sean Cavanaugh for the Jane Doe
                                         Action)

      150.      Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

      151.      The Allstate Businessowners Policy only provides coverage for the liability of

insured persons for bodily injury or property damage to which the insurance applies.

      152.      An employee is only considered to be an “insured” for acts within the scope of his

or her employment with the named insured or while performing duties related to the conduct of

the named insured’s business.

      153.      The allegations against Sean Cavanaugh in the Doe Action consist of acts that were

outside the scope of Sean Cavanaugh’s employment and were not part of his duties related to the

conduct of Vitality’s business.

      154.      Sean Cavanaugh does not qualify as an “insured” as that term is defined in the

Allstate Businessowners’ Policy.

      155.      Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate Businessowners’ Policy.

      156.      Additionally, the Allstate Businessowners’ Policy contains an exclusion for bodily

injury or property damage arising out of the intentional acts of an insured.

      157.      All of the allegations against Sean Cavanaugh in the Doe Action were for

intentional acts.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 29 of 61



     158.      Even if Sean Cavanaugh were an insured under the Allstate Businessowners’

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

     159.      The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

     160.      To the extent that it is alleged that Sean Cavanaugh failed to Cavanaugh failed to

render professional services to Jane Doe, coverage for the Doe Action is barred by the professional

services exclusion.

     161.      The Businessowners policy also bars coverage for bodily injury or property damage

arising out of the abuse or molestation of any person while in the care, custody or control of any

insured.

     162.      At the time of the incidents in the Complaint, Jane Doe was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, was in their care, custody or control.

     163.      Even if Sean Cavanaugh were an insured person under the Businessowners’ policy

coverage for him would be barred by the exclusion for abuse or molestation.

     164.      The claims of Jane Doe are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

     165.      Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Businessowners’ Policy.

     166.      Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, Allstate does not have an obligation

to provide coverage for the allegations in the Doe Action against Sean Cavanaugh.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 30 of 61



                           AS AND FOR A SIXTH CAUSE OF ACTION

    (No Coverage under the Commercial Umbrella Policy for Sean Cavanaugh for the Jane
                                      Doe Action)


     167.       Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

     168.       The Allstate Commercial Umbrella Policy only provides coverage for the liability

of an insured person.

     169.       Under the Allstate Commercial Umbrella Policy, an employee of the named insured

is only considered an “insured” for acts within the scope of his or her employment with the insured

or while performing duties related to the conduct of the named insured’s business.

     170.       None of the actions of Sean Cavanaugh alleged in the Doe Action were within the

scope of his employment or were part of his duties related to Vitality’s business.

     171.       Sean Cavanaugh does not qualify as an insured under the Allstate Commercial

Umbrella Policy.

     172.       Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate Commercial Umbrella Policy

     173.       The injuries claimed by Jane Doe do not constitute bodily injury or an occurrence,

as those terms are defined in the Allstate Commercial Umbrella Policy.

     174.       The Allstate Commercial Umbrella Policy bars coverage for the intentional acts of

an insured.

     175.       All of the acts alleged in the Complaint in the Doe Action to have been committed

by Sean Cavanaugh were intentional.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 31 of 61



     176.         Even if Sean Cavanaugh were an insured under the Allstate Commercial Umbrella

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

     177.         The Commercial Umbrella policy also bars coverage for bodily injury arising out

of the failure to provide professional services.

     178.         To the extent that it is alleged that Sean Cavanaugh failed to provide professional

services to Jane Doe, coverage for the Doe Action is barred by the professional services exclusion.

     179.         The Commercial Umbrella policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

     180.         At the time of the incidents in the Complaint, Jane Doe was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, was in his care, custody or control.

     181.         Even if Sean Cavanaugh were an insured person under the Commercial Umbrella

policy coverage for him would be barred by the exclusion for abuse or molestation.

     182.         The claims of Jane Doe are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

     183.         Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Commercial Umbrella Policy.

     184.         Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the defense and indemnification of Sean Cavanaugh in the Doe

Action.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 32 of 61



                        AS AND FOR A SEVENTH CAUSE OF ACTION

    (No Coverage under the Businessowners’ Policy for Vitality and Mitchell Cabisudo for
                                   the Jane Doe Action)


     185.      Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

     186.      Jane Doe claims that Vitality and Mitchell Cabisudo are liable for the actions of

Sean Cavanaugh, since they hired, retained, supervised him.

     187.      To the extent that the alleged actions of Sean Cavanaugh were within the scope of

his employment, there is no coverage available for Vitality and Mitchell Cabisudo under the

Allstate Businessowners’ Policy.

     188.      The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

     189.      In her complaint, Jane Doe alleges that Mitchell Cabisudo and Vitality negligently

hired, retained and supervised Sean Cavanaugh during his employment with Vitality and with

respect to his treatment of female patients.

     190.      Hiring, retaining and supervising employees are part of the business of providing

psychological services and are therefore considered professional services.

     191.      To the extent that it is alleged that Vitality or Mitchell Cabisudo failed to render

professional services to Jane Doe, coverage for the Doe Action is barred by the professional

services exclusion.

     192.      Coverage for the defense and indemnification of Mitchell Cabisudo and Vitality is

barred by the exclusion in the Businessowners’ Policy for bodily injury arising out of the

professional services of an insured.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 33 of 61



      193.        The Businessowners’ policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

      194.        The Businessowners’ policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

      195.        At the time of the incidents in the Complaint, Jane Doe was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or control.

      196.        The complaint in the Doe Action alleges that Mitchell Cabisudo and Vitality

negligently hired, retained and supervised Sean Cavanaugh, who allegedly sexually abused and

molested the Plaintiff.

      197.        The claims of Jane Doe are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

      198.        Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Businessowners’ Policy.

      199.        Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Doe Action against Mitchell Cabisudo and

Vitality.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 34 of 61



                        AS AND FOR AN EIGHTH CAUSE OF ACTION

         (No Coverage under the Commercial Umbrella Policy for Vitality and Mitchell
                             Cabisudo for the Jane Doe Action)


     200.      Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

     201.      The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage to which the coverage applies.

     202.      The claims made by Jane Doe only allege emotional and psychological injuries.

     203.      In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

     204.      The injuries claimed by Jane Doe do not constitute bodily injury or property

damage as those terms are defined in the Allstate Commercial Umbrella Policy.

     205.      The Commercial Umbrella policy also bars coverage for bodily injury arising out

of the failure to provide professional services.

     206.      In her complaint, Jane Doe alleges that Mitchell Cabisudo and Vitality negligently

hired, retained and supervised Sean Cavanaugh during his employment with Vitality and with

respect to his treatment of female patients.

     207.      Hiring, retaining and supervising employees are part of the business of providing

psychological services and are therefore considered professional services.

     208.      Coverage for the defense and indemnification of Mitchell Cabisudo and Vitality is

barred by the exclusion in the Commercial Umbrella Policy for bodily injury arising out of the

professional services of any insured.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 35 of 61



      209.       The Commercial Umbrella policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of an insured.

      210.       The Commercial Umbrella policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

      211.       At the time of the incidents in the Complaint, Jane Doe was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or control.

      212.       The complaint in the Doe Action alleges that Mitchell Cabisudo and Vitality

negligently hired, retained and supervised Sean Cavanaugh, who allegedly sexually abused and

molested the Plaintiff.

      213.       The claims of Jane Doe are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

      214.       Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Commercial Umbrella Policy.

      215.       Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Doe Action against Mitchell Cabisudo and

Vitality.

                          AS AND FOR A NINTH CAUSE OF ACTION

       (No Coverage under the Businessowners’ Policy for Sean Cavanaugh for the Sarah
                                       Perlik Action)

      216.       Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 36 of 61



      217.      The Allstate Businessowners Policy only provides coverage for the liability of

insured persons for bodily injury or property damage to which the insurance applies.

      218.      An employee is only considered to be an “insured” for acts within the scope of his

or her employment with the named insured or while performing duties related to the conduct of

the named insured’s business.

      219.      The allegations against Sean Cavanaugh in the Perlik Action consist of acts that

were outside the scope of Sean Cavanaugh’s employment and were not part of his duties related

to the conduct of Vitality’s business.

      220.      Sean Cavanaugh does not qualify as an “insured” as that term is defined in the

Allstate Businessowners’ Policy.

      221.      Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate policy.

      222.      Additionally, the Allstate Businessowners’ Policy contains an exclusion for bodily

injury or property damage arising out of the intentional acts of an insured.

      223.      All of the allegations against Sean Cavanaugh in the Perlik Action were for

intentional acts.

      224.      Even if Sean Cavanaugh were an insured under the Allstate Businessowners’

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

      225.      The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

      226.      To the extent that it is alleged that Sean Cavanaugh failed to provide professional

services to Sarah Perlik, coverage for the Perlik Action is barred by the professional services

exclusion.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 37 of 61



     227.      The Businessowners policy also bars coverage for bodily injury or property damage

arising out of the abuse or molestation of any person while in the care, custody or control of any

insured.

     228.      At the time of the incidents in the Complaint, Sarah Perlik was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, was in their care, custody or control.

     229.      Even if Sean Cavanaugh were an insured person under the Businessowners’ policy

coverage for him would be barred by the exclusion for abuse or molestation.

     230.      The claims of Sarah Perlik are outside the scope of coverage and/or excluded under

the Allstate Businessowners’ Policy

     231.      Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Businessowners’ Policy.

     232.      Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Perlik Action against Sean Cavanaugh.

                          AS AND FOR A TENTH CAUSE OF ACTION

       (No Coverage under the Commercial Umbrella Policy for Sean Cavanaugh for the
                                  Sarah Perlik Action)


     233.      Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

     234.      The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage to which the insurance applies.

     235.      The claims made by Sarah Perlik allege emotional and psychological injuries.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 38 of 61



     236.       In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

     237.       Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate Commercial Umbrella Policy.

     238.       The injuries claimed by Sarah Perlik do not constitute bodily injury or an

occurrence, as those terms are defined in the Allstate Commercial Umbrella Policy.

     239.       The Allstate Commercial Umbrella Policy only provides coverage for the liability

of an insured person.

     240.       Under the Allstate Commercial Umbrella Policy, an employee of the named insured

is only considered an “insured” for acts within the scope of his or her employment with the insured

or while performing duties related to the conduct of the named insured’s business.

     241.       None of the actions of Sean Cavanaugh alleged in the Perlik Action were within

the scope of his employment or were part of his duties related to Vitality’s business.

     242.       Sean Cavanaugh does not qualify as an insured under the Allstate Commercial

Umbrella Policy.

     243.       The Allstate Commercial Umbrella Policy bars coverage for the intentional acts of

an insured.

     244.       All of the acts alleged in the Complaint in the Perlik Action to have been committed

by Sean Cavanaugh were intentional.

     245.       Even if Sean Cavanaugh were an insured under the Allstate Commercial Umbrella

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

     246.       The Commercial Umbrella policy also bars coverage for bodily injury arising out

of the failure to provide professional services.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 39 of 61



     247.         To the extent that it is alleged that Sean Cavanaugh failed to provide Sarah Perlik

with professional services, coverage for the Perlik Action is barred by the professional services

exclusion.

     248.         The Commercial Umbrella policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

     249.         At the time of the incidents in the Complaint, Sarah Perlik was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, was in their care, custody or control.

     250.         Even if Sean Cavanaugh were an insured person under the Commercial Umbrella

policy coverage for him would be barred by the exclusion for abuse or molestation.

     251.         The claims of Sarah Perlik are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

     252.         Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Commercial Umbrella Policy.

     253.         Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the defense and indemnification of Sean Cavanaugh in the

Perlik Action.

                        AS AND FOR AN ELEVENTH CAUSE OF ACTION

                     (No Coverage under the Businessowners’ Policy for Vitality
                                   for the Sarah Perlik Action)


     254.         Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 40 of 61



     255.         Sarah Perlik claims Sean Cavanaugh committed acts within the scope of his

employment and in furtherance of his employment with Vitality.

     256.         To the extent that the alleged actions of Sean Cavanaugh were within the scope of

his employment, there is no coverage available for Vitality under the Allstate Businessowners’

Policy.

     257.         The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

     258.         In her complaint, Sarah Perlik alleges that Vitality negligently hired, retained and

supervised Sean Cavanaugh during his employment with Vitality and with respect to his treatment

of female patients.

     259.         Hiring, retaining and supervising employees are part of the business of providing

psychological services and are therefore considered professional services.

     260.         To the extent that it is alleged that Vitality or Mitchell Cabisudo failed to render

professional services to Sarah Perlik, coverage for the Sarah Perlik Action is barred by the

professional services exclusion.

     261.         Coverage for the defense and indemnification of Vitality is barred by the exclusion

in the Businessowners’ Policy for bodily injury arising out of the professional services of an

insured.

     262.         The Businessowners’ policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 41 of 61



     263.       The Businessowners’ policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

     264.       At the time of the incidents in the Complaint, Sarah Perlik was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or control.

     265.       The complaint in the Perlik Action alleges that Mitchell Cabisudo and Vitality

negligently hired, retained and supervised Sean Cavanaugh, who allegedly sexually abused and

molested the Plaintiff.

     266.       The claims of Sarah Perlik are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

     267.       Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Businessowners’ Policy.

     268.       Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Perlik Action against Mitchell Cabisudo

and Vitality.

                          AS AND FOR A TWELFTH CAUSE OF ACTION

                (No Coverage under the Commercial Umbrella Policy for Vitality
                                for the Sarah Perlik Action)


     269.       Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

     270.       The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage to which the coverage applies.
            Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 42 of 61



     271.         The claims made by Sarah Perlik allege emotional and psychological injuries.

     272.         In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

     273.         The injuries claimed by Sarah Perlik do not constitute bodily injury or property

damage as those terms are defined in the Allstate Commercial Umbrella Policy.

     274.         The Commercial Umbrella policy also bars coverage for bodily injury arising out

of the failure to provide professional services.

     275.         In her complaint, Sarah Perlik alleges that Vitality negligently hired, retained and

supervised Sean Cavanaugh during his employment with Vitality and with respect to his treatment

of female patients.

     276.         Hiring, retaining and supervising employees are part of the business of providing

psychological services and are therefore considered professional services.

     277.         Coverage for the defense and indemnification of Mitchell Cabisudo and Vitality is

barred by the exclusion in the Commercial Umbrella Policy for bodily injury arising out of the

professional services of any insured.

     278.         The Commercial Umbrella policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

     279.         The Commercial Umbrella policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

     280.         At the time of the incidents in the Complaint, Sarah Perlik was Sean Cavanaugh’s,

Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or control.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 43 of 61



      281.     The complaint in the Sarah Perlik Action alleges that Vitality negligently hired,

retained and supervised Sean Cavanaugh, who allegedly sexually abused and molested the

Plaintiff.

      282.     The claims of Sarah Perlik are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

      283.     Allstate timely and properly denied and disclaimed coverage to Vitality under the

Allstate Commercial Umbrella Policy.

      284.     Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Sarah Perlik Action against Vitality.

                    AS AND FOR A THIRTEENTH CAUSE OF ACTION

              (No Coverage under the Businessowners’ Policy for Sean Cavanaugh
                              for the Jessica Schaefer Action)

      285.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

      286.     The Allstate Businessowners Policy only provides coverage for the liability of

insured persons for bodily injury or property damage to which the insurance applies.

      287.     An employee is only considered to be an “insured” for acts within the scope of his

or her employment with the named insured or while performing duties related to the conduct of

the named insured’s business.

      288.     The allegations against Sean Cavanaugh in the Schaefer Action consist of acts that

were outside the scope of Sean Cavanaugh’s employment and were not part of his duties related

to the conduct of Vitality’s business.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 44 of 61



      289.      Sean Cavanaugh does not qualify as an “insured” as that term is defined in the

Allstate Businessowners’ Policy.

      290.      Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate policy.

      291.      Additionally, the Allstate Businessowners’ Policy contains an exclusion for bodily

injury or property damage arising out of the intentional acts of an insured.

      292.      All of the allegations against Sean Cavanaugh in the Schaefer Action were for

intentional acts.

      293.      Even if Sean Cavanaugh were an insured under the Allstate Businessowners’

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

      294.      The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

      295.      In her complaint, Jessica Schaefer alleges that Vitality and Mitchell Cabisudo failed

to provide her with an appropriate standard of care and failed to enforce rules for examinations of

patients and procedures for reporting and handling of abusive treatment.

      296.      Implementing rules and procedures for the conduct of physical examinations,

providing proper reporting of abuse and providing an appropriate standard of care are part of the

business of providing psychological services and are therefore considered professional services.

      297.      To the extent that it is alleged that Sean Cavanaugh failed to provide professional

services to Jessica Schaefer, coverage for the Schaefer Action is barred by the professional services

exclusion.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 45 of 61



     298.      The Businessowners policy also bars coverage for bodily injury or property damage

arising out of the abuse or molestation of any person while in the care, custody or control of any

insured.

     299.      At the time of the incidents in the Complaint, Jessica Schaefer was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, was in his care, custody or

control.

     300.      Even if Sean Cavanaugh were an insured person under the Businessowners’ policy

coverage for him would be barred by the exclusion for abuse or molestation.

     301.      The claims of Sarah Perlik are outside the scope of coverage and/or excluded under

the Allstate Commercial Umbrella Policy

     302.      Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Businessowners’ Policy.

     303.      Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Schaefer Action against Sean Cavanaugh.

                     AS AND FOR A FOURTEENTH CAUSE OF ACTION

       (No Coverage under the Commercial Umbrella Policy for Sean Cavanaugh for the
                                 Jessica Schaefer Action)


      304.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

      305.     The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage to which the coverage applies.

      306.     The claims made by Jessica Schaefer allege emotional and psychological injuries.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 46 of 61



      307.      In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

      308.      Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate Commercial Umbrella Policy.

      309.      The injuries claimed by Jessica Schaefer do not constitute bodily injury or property

damage arising out of an occurrence, as those terms are defined in the Allstate Commercial

Umbrella Policy.

      310.      Additionally, the Allstate Commercial Umbrella Policy only provides coverage for

the liability of an insured person.

      311.      Under the Allstate Commercial Umbrella Policy, an employee of the named insured

is only considered an “insured” for acts within the scope of his or her employment with the insured

or while performing duties related to the conduct of the named insured’s business.

      312.      None of the actions of Sean Cavanaugh claimed by Jessica Schaefer were within

the scope of his employment or were part of his duties related to Vitality’s business.

      313.      Sean Cavanaugh does not qualify as an insured under the Allstate Commercial

Umbrella Policy.

      314.      The Allstate Commercial Umbrella Policy bars coverage for the intentional acts of

an insured.

      315.      All of the acts claimed by Jessica Schaefer to have been committed by Sean

Cavanaugh were intentional.

      316.      Even if Sean Cavanaugh were an insured under the Allstate Commercial Umbrella

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.
             Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 47 of 61



      317.     The Allstate Commercial Umbrella Policy also bars coverage for bodily injury

arising out of the failure to provide professional services.

      318.     In her complaint, Jessica Schaefer alleges that Vitality and Mitchell Cabisudo failed

to provide her with an appropriate standard of care and failed to enforce rules for examinations of

patients and procedures for reporting and handling of abusive treatment.

      319.     Implementing rules and procedures for the conduct of physical examinations,

providing proper reporting of abuse and providing an appropriate standard of care are part of the

business of providing psychological services and are therefore considered professional services.

      320.     To the extent that it is alleged that Sean Cavanaugh failed to provide professional

services to Jessica Schaefer, coverage for the Jessica Schaefer Action is barred by the professional

services exclusion.

      321.     The Allstate Commercial Umbrella Policy also bars coverage for bodily injury or

property damage arising out of the abuse or molestation of any person while in the care, custody

or control of any insured.

      322.     At the time of the incidents in the Complaint, Jessica Schaefer was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, was their care, custody or

control.

      323.     Even if Sean Cavanaugh were an insured person under the Allstate Commercial

Umbrella Policy coverage for him would be barred by the exclusion for abuse or molestation.

      324.     The claims of Jessica Schaefer are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy.

      325.     Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Commercial Umbrella Policy.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 48 of 61



      326.      Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the allegations against Sean Cavanaugh in the Schaefer action.

                       AS AND FOR A FIFTEENTH CAUSE OF ACTION

      (No Coverage under the Businessowners’ Policy for Vitality and Mitchell Cabisudo
                              for the Jessica Schaefer Action)


       327.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       328.     Jessica Schaefer claims that Vitality and Mitchell Cabisudo are liable for the actions

of Sean Cavanaugh, since they hired, retained, supervised him.

       329.     To the extent that the alleged actions of Sean Cavanaugh were within the scope of

his employment, there is no coverage available for Vitality and Mitchell Cabisudo under the

Allstate Businessowners’ Policy.

       330.     The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

       331.     In her complaint, Jessica Schaefer alleges that Vitality and Mitchell Cabisudo failed

to provide her with an appropriate standard of care and failed to enforce rules for examinations of

patients and procedures for reporting and handling of abusive treatment.

       332.     Implementing rules and procedures for the conduct of physical examinations,

providing proper reporting of abuse and providing an appropriate standard of care are part of the

business of providing psychological services and are therefore considered professional services.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 49 of 61



       333.       To the extent that it is alleged that Vitality or Mitchell Cabisudo failed to render

professional services to Jessica Schaefer, coverage for the Jessica Schaefer Action is barred by the

professional services exclusion.

       334.       Coverage for the defense and indemnification of Mitchell Cabisudo and Vitality is

barred by the exclusion in the Businessowners’ Policy for bodily injury arising out of the

professional services of an insured.

       335.       The Businessowners’ policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

       336.       The Businessowners’ policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

       337.       At the time of the incidents in the Complaint, Jessica Schaefer was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or

control.

       338.       The complaint in the Jessica Schaefer Action alleges that Mitchell Cabisudo and

Vitality negligently hired, retained and supervised Sean Cavanaugh, who allegedly sexually

abused and molested the Plaintiff.

       339.       The claims of Jessica Schaefer are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy

       340.       Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Businessowners’ Policy.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 50 of 61



       341.     Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Schaefer Action against Mitchell Cabisudo

and Vitality.

                         AS AND FOR A SIXTEENTH CAUSE OF ACTION

                (No Coverage under the Commercial Umbrella Policy for Vitality and
                        Mitchell Cabisudo for the Jessica Schaefer Action)


       342.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       343.     The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage to which the coverage applies.

       344.     The claims made by Jessica Schaefer allege emotional and psychological injuries.

       345.     In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

       346.     The injuries claimed by Jessica Schaefer do not constitute bodily injury or property

damage as those terms are defined in the Allstate Commercial Umbrella Policy.

       347.     The Commercial Umbrella policy also bars coverage for bodily injury arising out

of the failure to provide professional services.

       348.     In her complaint, Jessica Schaefer alleges that Vitality and Mitchell Cabisudo failed

to provide her with an appropriate standard of care and failed to enforce rules for examinations of

patients and procedures for reporting and handling of abusive treatment.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 51 of 61



       349.      Implementing rules and procedures for the conduct of physical examinations,

providing proper reporting of abuse and providing an appropriate standard of care are part of the

business of providing psychological services and are therefore considered professional services.

       350.      Coverage for the defense and indemnification of Vitality and Mitchell Cabisudo is

barred by the exclusion in the Commercial Umbrella Policy for bodily injury arising out of the

professional services of an insured.

       351.      The Commercial Umbrella policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of an insured.

       352.      The Commercial Umbrella policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

       353.      At the time of the incidents in the Complaint, Jessica Schaefer was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or

control.

       354.      The complaint in the Jessica Schaefer Action alleges that Mitchell Cabisudo and

Vitality negligently hired, retained and supervised Sean Cavanaugh, who allegedly sexually

abused and molested the Plaintiff.

       355.      The claims of Jessica Schaefer are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy

       356.      Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Commercial Umbrella Policy.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 52 of 61



       357.     Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Schaefer Action against Mitchell Cabisudo

and Vitality.

                      AS AND FOR A SEVENTEENTH CAUSE OF ACTION

                 (No Coverage under the Businessowners’ Policy for Sean Cavanaugh
                                  for the Danielle Semisa Action)

       358.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       359.     The Allstate Businessowners Policy only provides coverage for the liability of

insured persons for bodily injury or property damage to which the insurance applies.

       360.     An employee is only considered to be an “insured” for acts within the scope of his

or her employment with the named insured or while performing duties related to the conduct of

the named insured’s business.

       361.     The allegations against Sean Cavanaugh in the Danielle Semisa Action consist of

acts that were outside the scope of Sean Cavanaugh’s employment and were not part of his duties

related to the conduct of Vitality’s business.

       362.     Sean Cavanaugh does not qualify as an “insured” as that term is defined in the

Allstate Businessowners’ Policy.

       363.     Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate Businessowners’ Policy.

       364.     Additionally, the Allstate Businessowners’ Policy contains an exclusion for bodily

injury or property damage arising out of the intentional acts of an insured.
               Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 53 of 61



        365.     All of the allegations against Sean Cavanaugh in the Danielle Semisa Action were

for intentional acts.

        366.     Even if Sean Cavanaugh were an insured under the Allstate Businessowners’

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

        367.     The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

        368.     To the extent that it is alleged that Sean Cavanaugh failed to provide professional

services to Danielle Semisa, coverage for the Danielle Semisa Action is barred by the professional

services exclusion.

        369.     The Businessowners policy also bars coverage for bodily injury or property damage

arising out of the abuse or molestation of any person while in the care, custody or control of any

insured.

        370.     At the time of the incidents in the Complaint, Danielle Semisa was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, was in their care, custody

or control.

        371.     Even if Sean Cavanaugh were an insured person under the Businessowners’ policy

coverage for him would be barred by the exclusion for abuse or molestation.

        372.     The claims of Danielle Semisa are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy

        373.     Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Businessowners’ Policy.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 54 of 61



       374.     Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Semisa Action against Sean Cavanaugh.

                       AS AND FOR AN EIGHTEENTH CAUSE OF ACTION

         (No Coverage under the Commercial Umbrella Policy for Sean Cavanaugh for the
                                 Danielle Semisa Action)


       375.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       376.     The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property to which the coverage applies.

       377.     The claims made by Danielle Semisa allege emotional and psychological injuries.

       378.     In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

       379.     Additionally, the acts alleged do not constitute an “Occurrence” as that term is

defined by the Allstate Commercial Umbrella Policy.

       380.     The injuries claimed by Danielle Semisa do not constitute bodily injury or an

occurrence, as those terms are defined in the Allstate Commercial Umbrella Policy.

       381.     Additionally, the Allstate Commercial Umbrella Policy only provides coverage for

the liability of an insured person.

       382.     Under the Allstate Commercial Umbrella Policy, an employee of the named insured

is only considered an “insured” for acts within the scope of his or her employment with the insured

or while performing duties related to the conduct of the named insured’s business.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 55 of 61



       383.     None of the actions of Sean Cavanaugh claimed by Danielle Semisa were within

the scope of his employment or were part of his duties related to Vitality’s business.

       384.     Sean Cavanaugh does not qualify as an insured under the Allstate Commercial

Umbrella Policy.

       385.     The Allstate Commercial Umbrella Policy bars coverage for the intentional acts of

an insured.

       386.     All of the acts claimed by Danielle Semisa to have been committed by Sean

Cavanaugh were intentional.

       387.     Even if Sean Cavanaugh were an insured under the Allstate Commercial Umbrella

Policy, coverage would be barred by the exclusion for the intentional acts of an insured.

       388.     The Allstate Commercial Umbrella Policy also bars coverage for bodily injury

arising out of the failure to provide professional services.

       389.     To the extent that it is alleged that Sean Cavanaugh failed to provide professional

services to Danielle Semisa, coverage for the Danielle Semisa Action is barred by the professional

services exclusion.

       390.     The Allstate Commercial Umbrella Policy also bars coverage for bodily injury or

property damage arising out of the abuse or molestation of any person while in the care, custody

or control of any insured.

       391.     At the time of the incidents in the Complaint, Danielle Semisa was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, was their care, custody or

control.

       392.     Even if Sean Cavanaugh were an insured person under the Allstate Commercial

Umbrella Policy coverage for him would be barred by the exclusion for abuse or molestation.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 56 of 61



       393.     The claims of Danielle Semisa are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy.

       394.     Allstate timely and properly denied and disclaimed coverage to Sean Cavanaugh

under the Allstate Commercial Umbrella Policy.

       395.     Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the Semisa Action against Sean Cavanaugh.

                        AS AND FOR A NINETEENTH CAUSE OF ACTION

        (No Coverage under the Businessowners’ Policy for Vitality and Mitchell Cabisudo
                                for the Danielle Semisa Action)


       396.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       397.     Danielle Semisa claims that Vitality and Mitchell Cabisudo are liable for the actions

of Sean Cavanaugh, since they hired, retained, supervised him.

       398.     To the extent that the alleged actions of Sean Cavanaugh were within the scope of

his employment, there is no coverage available for Vitality and Mitchell Cabisudo under the

Allstate Businessowners’ Policy.

       399.     The Businessowners’ policy also bars coverage for bodily injury arising out of the

failure to provide professional services.

       400.     In her complaint, Danielle Semisa alleges that Mitchell Cabisudo and Vitality

negligently hired, retained and supervised Sean Cavanaugh during his employment with Vitality

and with respect to his treatment of female patients.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 57 of 61



       401.       Hiring, retaining and supervising employees are part of the business of providing

psychological services and are therefore considered professional services.

       402.       To the extent that it is alleged that Vitality or Mitchell Cabisudo failed to render

professional services to Danielle Semisa, coverage for the Semisa Action is barred by the

professional services exclusion.

       403.       Coverage for the defense and indemnification of Mitchell Cabisudo and Vitality is

barred by the exclusion in the Businessowners’ Policy for bodily injury arising out of the

professional services of an insured.

       404.       The Businessowners’ policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of any insured.

       405.       The Businessowners’ policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

       406.       At the time of the incidents in the Complaint, Danielle Semisa was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or

control.

       407.       The complaint in the Danielle Semisa Action alleges that Mitchell Cabisudo and

Vitality negligently hired, retained and supervised Sean Cavanaugh, who allegedly sexually

abused and molested the Plaintiff.

       408.       The claims of Danielle Semisa are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 58 of 61



       409.     Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Businessowners’ Policy.

       410.     Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Semisa Action against Mitchell Cabisudo

and Vitality.

                         AS AND FOR A TWENTIETH CAUSE OF ACTION

                (No Coverage under the Commercial Umbrella Policy for Vitality and
                         Mitchell Cabisudo for the Danielle Semisa Action)


       411.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       412.     The Allstate Commercial Umbrella Policy only provides coverage to insured

persons for bodily injury or property damage to which the coverage applies.

       413.     The claims made by Danielle Semisa allege emotional and psychological injuries.

       414.     In order for emotional injuries to qualify as “bodily injury” as that term is defined

in the Allstate Commercial Umbrella Policy, they must result from a physical injury.

       415.     The injuries claimed by Danielle Semisa do not constitute bodily injury or property

damage as those terms are defined in the Allstate Commercial Umbrella Policy.

       416.     The Commercial Umbrella policy also bars coverage for bodily injury arising out

of the failure to provide professional services.

       417.     To the extent that it is alleged that Sean Cavanaugh failed to provide the appropriate

standard of care for Danielle Semisa, coverage for the Semisa Action is barred by the professional

services exclusion.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 59 of 61



       418.      Coverage for the defense and indemnification of Mitchell Cabisudo and Vitality is

barred by the exclusion in the Commercial Umbrella Policy for bodily injury arising out of the

professional services of any insured.

       419.      The Commercial Umbrella policy also bars coverage for bodily injury or property

damage arising out of the abuse or molestation of any person while in the care, custody or control

of an insured.

       420.      The Commercial Umbrella policy also bars coverage for the negligent employment,

investigation, supervision, reporting to authorities and retention of a person who commits abuse

and molestation of someone in the care, custody or control of an insured.

       421.      At the time of the incidents in the Complaint, Danielle Semisa was Sean

Cavanaugh’s, Vitality and/or Mitchell Cabisudo’s patient and as such, in their care, custody or

control.

       422.      The complaint in the Danielle Semisa Action alleges that Mitchell Cabisudo and

Vitality negligently hired, retained and supervised Sean Cavanaugh, who allegedly sexually

abused and molested the Plaintiff.

       423.      The claims of Danielle Semisa are outside the scope of coverage and/or excluded

under the Allstate Commercial Umbrella Policy

       424.      Allstate timely and properly denied and disclaimed coverage to Mitchell Cabisudo

and Vitality under the Allstate Commercial Umbrella Policy.

       425.      Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Commercial Umbrella Policy, that Allstate does not have an

obligation to provide coverage for the allegations in the Semisa Action against Mitchell Cabisudo

and Vitality.
              Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 60 of 61




                        AS AND FOR A TWENTY-FIRST CAUSE OF ACTION

       426.     Allstate repeats, reiterates and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       427.     Plaintiffs in the underlying actions demand punitive damages against the

Defendants.

       428.     New York law is clear that it is against public policy to provide insurance coverage

for punitive damages.

       429.     There is no coverage under the Allstate policies for the claims for punitive damages

against Vitality, Mitchell Cabisudo and Sean Cavanaugh.

       430.     Allstate requests an Order from this Court declaring and adjudging that under and

pursuant to the terms of the Allstate Businessowners’ and Commercial Umbrella Policies, Allstate

does not have an obligation to defend or indemnify Vitality, Mitchell Cabisudo or Sean Cavanaugh

for the demands for punitive damages in the underlying actions.

       431.     The Plaintiff has no adequate remedy at law.

WHEREFORE, it is respectfully requested that this Court issue an Order declaring and adjudging:

           a. Allstate is not contractually obligated to provide insurance coverage under the
              Allstate Businessowners’ Policy to Vitality, Sean Cavanaugh or Mitchell Cabisudo
              for the claims made by Patricia Murphy in or in the actions brought by Jane Doe,
              Sarah Perlik, Jessica Schaefer and Danielle Semisa;

           b. Allstate is permitted to have assigned counsel withdraw from the defense of Vitality
              and Mitchell Cabisudo in the Jane Doe Action;
           Case 7:20-cv-04132 Document 1 Filed 05/29/20 Page 61 of 61



          c. For such other and further relief as this Court deems just and proper.

Dated: Islandia, New York
       May 28, 2020
                                    Yours, etc.,

                                    LEWIS JOHS AVALLONE AVILES, LLP




                                    _______________________________________
                                    Rosa M. Feeney, Esq.
                                    Attorneys for Plaintiffs
                                    One CA Plaza, Suite 225
                                    Islandia, New York 11749
                                    Tel: (631) 755-0101
                                    Fax: (631) 755-0117
                                    LJAA File No.:
